-Trr


                                                            COURT OF APPEALS OiV I
                                                             STATE OF WASHINGTON

                                                             2013 MAR II AH 10- 52



    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                        DIVISION ONE

CARL GEORGE JAEGEL and                          No. 68351-9-1
WAVERLY JONELL JAEGEL,

             Appellants,

      v.



STATE OF WASHINGTON;                            UNPUBLISHED OPINION
SKAGIT COUNTY,
                                                FILED: March 11, 2013
             Respondents.


      Verellen, J. — Carl and Waverly Jaegel appeal from judgments on the pleadings

entered in favor of the State of Washington (State) and Skagit County (County). They

contend that statutes authorizing the assessment and collection of property taxes are

unconstitutional and invalid. We affirm and award attorney fees for a frivolous appeal.

                                         FACTS

      The Jaegels filed this action for declaratory relief against the County and the

State seeking, among other things, an injunction prohibiting the assessment and

collection of property taxes for two parcels of land they own in Skagit County. Both the

County and the State moved for judgment on the pleadings.1 The trial court granted




      1CR 12(c).
No. 68351-9-1/2



both motions and awarded attorney fees for a frivolous complaint under RCW 4.84.185

andCRH.


          The Jaegels sought direct review in the Washington State Supreme Court. On

February 8, 2012, the court transferred the Jaegels' appeal "and all related motions" to

this court.


                                        DISCUSSION


          We review the trial court's entryofjudgment on the pleadings de novo.2 In a
motion for judgment on the pleadings, the moving party admits all facts well pleaded by

the nonmoving party, but not the truth of the nonmoving party's conclusions or

construction of the subject matter.3 Ajudgment on the pleadings is appropriate only if it
is clear beyond doubt that the nonmoving party can prove no set of facts that justify

recovery.4

       The Jaegels' arguments are frequently confusing or internally inconsistent. Their

primary contention appears to be that RCW 84.56.010, .020, .050, and RCW 84.64,

which authorize the assessment and collection of property taxes and lien foreclosures,

are unconstitutional as applied to them. "An as-applied challenge to the constitutional

validity of a statute is characterized by a party's allegation that application of the statute

in the specific context of the party's actions or intended actions is unconstitutional."5 In

support of their claim, the Jaegels allege (1) that they are not Fourteenth Amendment


       2 N. Coast Enters.. Inc. v. Factoria P'ship. 94 Wn. App. 855, 858, 974 P.2d 1257
(1999).
       3Pearson v. Vandermav. 67 Wn.2d 222, 230, 407 P.2d 143 (1965).
       4 Bravo v. Dolsen Cos.. 125 Wn.2d 745, 750, 888 P.2d 147(1995).
       5City of Redmond v. Moore. 151 Wn.2d 664, 668-69, 91 P.3d 875 (2004).
No. 68351-9-1/3



citizens, (2) that they have "terminated their charitable gift to the social security public

trust"6 and refused all government benefits, (3) that the State and County have forced
them into an invalid contract to pay taxes by threat of foreclosure, and (4) that the

"things called RCW's ... are no more than an indexing guide to the enacted laws of the

State of Washington and are not enacted law pursuant to the demands of the

constitution ofthe State ofWashington."7
       But the Jaegels have not supported these allegations with any coherent legal

argument or citation to relevant authority. We therefore decline to consider them.8
       The Jaegels devote much of their argument to challenging the authority of the

respondents and the validity of the Revised Code of Washington based on variations in

the capitalization and the form of the respondents' names. They claim they are

"primarily citizens of the incorporated State of Washington domiciled in the incorporated

county of Skagit. . . [but] are not now or in the past been residents of the

unincorporated STATE OF WASHINGTON or its subdivision SKAGIT COUNTY."9 They
maintain that the respondents and the "SUPERIOR COURT are unincorporated . . .

trading companies who personate the incorporated State of Washington, county of




       6 Clerk's Papers at 16.
       7Appellant's Br. at 2.
        8 See Saunders v. Lloyd's of London. 113 Wn.2d 330, 345, 779 P.2d 249 (1989)
(appellate court will decline to review issue that is unsupported by cogent argument and
briefing); see also RAP 10.3(a)(6) (party required to provide citations to legal authority).
The Jaegels have cited numerous legal authorities in their brief. But these authorities
are either taken out of context or provide no support for the Jaegels' claims.
       9Appellant's Br. at 1.
No. 68351-9-1/4



Skagit and the State of Washington in the superior court... to engage in commercial

activity."10
        But no authority supports the Jaegels' claim that trivial or nonsubstantive

variations in capitalization or word order render the respondent entities fictional or

invalidate their authority to assess and collect property taxes. Under the doctrine of

idem sonans, which the Jaegels themselves reference, it is well established that minor

variations in the spelling of names do not invalidate legal documents or proceedings:

               "The rule of idem sonans is that absolute accuracy in spelling
        names is not required in legal documents or proceedings, either civil or
        criminal; that if the name as spelled in the document, though different from
        the correct spelling thereof, conveys to the ear, when pronounced
        according to the commonly accepted methods, a sound practically
        identical with the sound of the correct name as commonly pronounced, the
        name as thus given is a sufficient designation of the individual referred to,
        and no advantage can be taken ofa clerical error."1111
        In summary, the allegations in the Jaegels' complaint are patently frivolous.

Because it is clear beyond doubt that they can prove no set of facts that would entitle

them to relief, the trial court properly entered judgment on the pleadings in favor of the

State and the County.

        We exercise our discretion and award attorney fees to both the State and the

County for a frivolous appeal.12 An appeal is frivolous "if the appellate court is
convinced that the appeal presents no debatable issues upon which reasonable minds



        10 Appellant's Br. at 38.
     11 In re Esparza. 118 Wn.2d 251, 259, 821 P.2d 1216 (1992) (quoting Kelly v.
Kuhnhausen, 51 Wash. 193, 194, 98 P. 603 (1908)). The Jaegels' assertions to the
contrary are frivolous.
        12 RAP 18.9(a).
No. 68351-9-1/5



could differ and is so lacking in merit that there is no possibility of reversal."13 The
Jaegels' allegations that they are not obligated to pay property taxes, unsupported by

any relevant authority or coherent argument, satisfy that standard here.

       During the pendency of this appeal, all of the parties filed various motions. The

State and the County filed motions on the merits to affirm; the Jaegels filed a motion on

the merits to reverse.14 The Jaegels have also filed multiple motions for sanctions and
a motion to stay proceedings involving unrelated civil and criminal citations. In light of

our decision, we deny all of the parties' pending motions related to the appeal.

       The trial court orders are affirmed. The State and County are awarded attorney

fees subject to compliance with RAP 18.1(d).




WE CONCUR:




cfc.Q nVedflu;



       13 In re Marriage of Foley. 84 Wn. App. 839, 847, 930 P.2d 929 (1997).
       14 RAP 18.14(e)(1), (2).